DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                    FOURTH DISTRICT

                              JEAN ERNST JOSEPH,
                                   Appellant,

                                          v.

                               STATE OF FLORIDA,
                                    Appellee.

                                    No. 4D17-3766

                                     [May 9, 2018]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Timothy L. Bailey, Judge; L.T. Case No.
13009009CF10A.

  Carey Haughwout, Public Defender, and Tatjana Ostapoff, Assistant
Public Defender, West Palm Beach, for appellant.

      No appearance for appellee.

PER CURIAM.

   In this Anders 1 appeal, we affirm the trial court’s disposition and
sentence in appellant’s violation of probation proceeding. However, we
remand for entry of a written order of revocation of probation specifying
the conditions appellant was found to have violated. See Clark v. State,
201 So. 3d 799, 799 (Fla. 4th DCA 2016). The judge specified those
conditions on the record, but a written order is required to incorporate
those findings.

       Affirmed and remanded with instructions.

MAY, LEVINE and KLINGENSMITH, JJ., concur.

                                *          *          *

      Not final until disposition of timely filed motion for rehearing.


1
    Anders v. California, 386 U.S. 738, (1967).
2